                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                       4:19CR3048

      vs.
                                                         ORDER
MELISSA CARMONA VALENZUELA,
and JOSE MUNOZ PERDOMO,

                     Defendants.


      Motions to dismiss, to suppress, and to determine competency are
currently pending.


      Accordingly,

      IT IS ORDERED that as to both defendants, trial of this case is continued
pending resolution of pretrial motions.

      Dated this 23rd day of July, 2019.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
